

117 HR 2723 IH: United States-Mexico Tourism Improvement Act of 2021
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2723IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Cuellar (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote bilateral tourism through cooperation between the United States and Mexico.1.Short titleThis Act may be cited as the United States-Mexico Tourism Improvement Act of 2021.2.FindingsCongress finds the following:(1)The United States and Mexico have benefitted economically from a bilateral, mutually beneficial partnership focused on enhancing the tourism industry in both countries.(2)In 2016, Mexican tourism to the United States peaked at 18,990,585 visitors, constituting 1 in 4 (24.9 percent) of all tourists that year.(3)Additionally, in 2016, spending by Mexican tourists in the United States totaled $17.5 billion, which represented a 0.7 percent growth from 2015.(4)Tourist activity to the United States from Mexico has declined since 2016, which is in contrast to an overall international tourism industry increase in the United States.(5)In 2019, international tourist arrivals totaled 79,300,000, up 3.8 percent from 76,400,000 in 2016.(6)However, also in 2019, there was a 3.5-percent decline in visitors to the United States from Mexico compared to 2016, comprising a loss of 662,404 Mexican tourists.(7)In addition, the total spending from Mexican tourists has plateaued, only increasing slightly from $17.5 billion in 2016 to $17.6 billion in 2019, comprising an increase of $72 million, or 0.4 percent.(8)This is a critical economic trend given that annually Mexico is the biggest source of international visitors to the United States after Canada.3.Statement of policyIt is the policy of the United States—(1)to continue deepening bilateral tourism through governmental cooperation between the United States and Mexico;(2)to improve third-party tourism to the United States and Mexico through joint international promotional efforts; and(3)to seek to prioritize and expand the tourism industries in both countries by emphasizing exchanges in various international economic sectors, including relating to—(A)hospitality and accommodation;(B)retail; and(C)cultural education.4.Strategy to expand bilateral tourism through cooperation with Mexico(a)In generalThe Secretary of State shall develop a strategy through the High Level Economic Dialogue (HLED) platform to carry out the bilateral tourism policy described in section 3 and to encourage the Government of Mexico to take reciprocal action relating to bilateral tourism.(b)ElementsThe strategy required under subsection (a) shall—(1)encourage more joint tourism initiatives between the United States and Mexico, including collaborations between governmental and nongovernmental entities; and(2)encourage United States and Mexican nonprofit institutions and private businesses to assist prospective and developing entrepreneurs in strengthening their business skills in the United States and Mexico.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report on the strategy required under subsection (a).